Matthew R. Orr, Bar No. 211097
 morr@calljensen.com
William P. Cole, Bar No. 186772
 wcole@calljensen.com
CALL & JENSEN
A Professional Corporation
610 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Tel: (949) 717-3000
Fax: (949) 717-3100
Appearance Pro Hac Vice:
Sanjay S. Karnik, Illinois Bar No. 6300156
 sanjay@amintalati.com
Daniel S. Tyler, Illinois Bar No. 6315798
 daniel@amintalati.com
AMIN TALATI WASSERMAN, LLP
100 S. Wacker Drive, Suite 2000
Chicago, IL 60606
Tel: (312) 327-3382
Fax: (312) 884-7352
Attorneys for Defendant Cento Fine Foods, Inc.
                              UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

 DEREK SNARR, J. MICHAEL DUCA,                      Case No. 4:19-cv-02627-HSG
 and CANDACE GOULETTE, on behalf of
 themselves, all others similarly situated,         ORDER CONTINUING HEARING
                                                    ON DEFENDANT’S MOTION TO
                   Plaintiffs,                      DISMISS
                                                    (L.R. 7-7)
                   v.
                                                    Hon. Haywood S. Gilliam, Jr.
 CENTO FINE FOODS INC., and DOES 1
 through 50, inclusive,

                   Defendant.


         Upon consideration of the parties Stipulation for Continuance of Hearing on
Defendant’s Motion to Dismiss (L.R. 7-7), and having reviewed the parties’
representations in support thereof, it is hereby ORDERED that the           hearing   on
Defendant’s Motion to Dismiss (Dkt. No. 40) and the Initial Case Management



No.4:19-cv-02627-HSG                              -1-
                        ORDER GRANTING STIPULATION FOR CONTINUANCE
Conference scheduled for December 6, 2019 are continued to December 12, 2019 at
2:00 p.m. in Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, CA.


         PURSUANT TO STIPULATION, IT IS SO ORDERED.



Dated: 12/5/2019                      ______________________________________
                                           HON. HAYWOOD S. GILLIAM, JR.
                                           United States District Judge




No.4:19-cv-02627-HSG                             -2-
                       ORDER GRANTING STIPULATION FOR CONTINUANCE
